DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear if the locking  is considered to be optional if the specified angle is not achieved.  In other words, it is unclear what occurs when the articulated arm is at an orientation that is not arranged at the specified angle.  Claims 9 and 15 appear to have a similar issue.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 13-15, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over U.S. Publication No. 2019/0117313 to Crawford.  
As for Claims 1-2, 4, 8, 9-10, 14-15, 17 and 19, Crawford discloses a system and method for aligning a screw guide for inserting a spinal screw at a specified angle (Abstract; Paragraphs [0003]-[0007], [0049], [0073], [0146]) comprising: surgical robot system having an end effector (e.g. 602 in Fig. 6 for example and corresponding descriptions), robot arm (e.g. 604 in Fig 6 for example and corresponding descriptions), guide tube (e.g. 606 in Fig. 6 for example and corresponding descriptions), instrument and robot base (Paragraph [0066]).  Crawford explains that the robot base includes a computer configured to manipulate the robot and configured to communicate with additional computers (Paragraphs [0010]-[0011], [0054]-[0055], [0085]; Fig. 5 and corresponding descriptions).  Examiner notes that the computer as described by Crawford would read on the claimed limitation of a processing circuitry and memory in its broadest reasonable interpretation.   In addition, the guide tube is considered to read on a “screw guide” in its broadest reasonable interpretation given that it holds the medical instrument for inserting a screw into the patent’s vertebrae during surgery (Paragraphs [0004], [0134] and [0143]).   Crawford explains that the robotic arm may be tracked with a sensor affixed to the distal end (Paragraph [0068]-[0071]) with respect to a patient reference point in order to register “image space” and “navigation space” (Paragraphs [0080]-[0088]).  Examiner notes that the aforementioned tracking and registration allows the user to move the robot arm holding the surgical instrument to move the instrument from an initial trajectory to a final trajectory that aligns with a predefined target (Paragraphs [0010]-[0011], [0036], [0048]; Fig. 11 and corresponding descriptions).  Once on target, Crawford’s system and method locks the robot system is locked to say on the “final trajectory” as desired (Paragraph [0142]).  Examiner notes that such disclosures are considered to read on determining that the screw guide is arranged at the specific angle (e.g. final trajectory) and causing a locking mechanism to lock the arm at the orientation in its broadest reasonable interpretation.  

With respect to Claims 3 and 11, Crawford explains how the patient marker is used to register imaging space to navigation space as described above.  In addition, Crawford makes it clear that the markers may include radiopaque markers (Paragraph [0050]).  
As for Claims 7, 13 and 20, Crawford explains that a display (e.g. touchscreen) may show the location, orientation and position of structures having markers thereon (Paragraphs [0063] and [0065]).  Examiner notes that a touchscreen is considered to read on the claimed limitation of a graphical user interface as claimed in its broadest reasonable interpretation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 12, 16 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of U.S. Publication No. 2020/0289133 to Elbanna et al. “Elbanna”.  
As for Claims 5-6, 12, 16 and 18, Crawford discloses a robotic surgery system and method as described above using sensors to align the tool guide with a desired trajectory.  However, Crawford does not expressly disclose wherein the sensors may include an accelerometer, gyroscope, magnetometer, inertial measurement units or a depth sensor as claimed.  
Elbanna teaches from within a similar field of endeavor with respect to medical robotic systems and methods (Abstract; Fig. 1) where the navigation system may also include sensors (e.g. pressure sensor, strain gage, inertial sensor, magnetic sensor, accelerometer, gyroscope, magnetometer, etc.) integrated or coupled to a guiding device to guide the tool along an axis (Paragraphs [0117] and [0120]).  Elbanna also teaches wherein the robot system can include a depth sensor in order to sense displacement/depth of the tool relative to a reference point (Paragraphs [0009], [0040], [0119]).  
Accordingly, one skilled in the art would have been motivated to have modified the robotic system and method described by Crawford to include additional sensors as described by Elbanna in order to enhance the accuracy of guiding the tool along a desired trajectory or angle.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Publication No. 2004/0106916 to Quaid et al. “Quaid” which discloses locking a surgical manipulator when a user is satisfied with the trajectory (164 in Fig. 3c and corresponding descriptions).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793